Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present application, the phrases “deformation means” in claim 2, “right and left deformation means for respectively deforming end sides” in claim 4 and “crowning regulation means for pressing a lower portion” in claim 5 are interpreted under 112(f) as means plus function limitations with the corresponding structure in the disclosure and functional equivalents, e.g., deformation means 15 and the associated components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,245,557 B2 to Jacquet.
Regarding claim 1, Jacquet teaches a crowning method applied to a press brake (Abstract) comprising 
an upper table 14 and a lower table 12 as being vertically opposed to each other (Col. 4, Lns. 9-25; Fig. 3) and comprising 
a first right slit 26 and a first left slit 24 respectively opened in right and left directions on right and left sides of the lower table 12 to define upper 112 and lower portions in the lower table at the locations of the first right and left slits (Fig. 3; Col. 4, Lns. 9-25), the crowning method comprising: 
deforming at least one of end sides of the upper portions 112 defined by the first right 26 and left 24 slits in the lower table upward to dent a central portion of the lower table relative to the end sides to carry out a crowning regulation (Figs. 3-8; Col. 6, Lns. 1-39; the upper portion 112 may be deformed upwardly, as shown in Fig. 7, which would cause the table to have a dent in the central portion as the table is even when upper portion 112 is not deformed upwardly, as shown in Fig. 3 in which the table is even while the deformation means are in the neutral position shown in Figs. 5-6) in advance of bending (Figs. 7-8; Col. 6, Lns. 1-45; the links 100, 101 deform the deformable portions 112 in advance of bending in Fig. 7); and
moving the upper table toward the lower table to start the bending (Col. 6, Lns. 1-3; Figs. 3 and 7-8; Fig. 7 shows the lower table without a load applied, i.e, before bending, and Fig. 8 shows the table with a load applied, i.e., after bending, and, as shown in Fig. 3, the bending operation is performed by moving the upper table toward the lower table).
Regarding claim 2, Jacquet teaches the crowning method as recited in claim 1 (Abstract), wherein the lower table comprises deformation means 100, 101 between the upper portions 112 and the lower portions defined by the first slits right 26 and left 24 slits (Figs. 3-8; Col. 6, Lns. 1-39), the crowning method further comprising: 
deforming the upper portions upward or downward with the deformation means (Figs. 3-8; Col. 6, Lns. 1-39).
Regarding claim 4, Jacquet teaches a press brake to be used in the crowning method as recited in claim 1 (Fig. 3, Abstract), comprising: 
the upper table 14 and the lower table 12 vertically opposed to each other (Col. 4, Lns. 9-25; Fig. 3); 
the first right 26 and left 24 slits respectively opened in the right and left directions on both right and left sides of the lower table 12 to define the upper 112 and lower portions in the lower table at the locations of the first right and left slits (Fig. 3; Col. 4, Lns. 9-25); and 
right and left deformation means 100, 101 respectively provided between crowning regulation sections of upper portions 112 of the first right 26 and left slits 24 and fixed sections of the lower portions (Figs. 3-8; Col. 6, Lns. 1-39), the deformation Page 2 of 5means for respectively deforming end sides of the crowning regulation sections upward relative to the fixed sections (Figs. 3-8; Col. 6, Lns. 1-39; the upper portion 112 may be deformed upwardly, as shown in Fig. 7, which would cause the table to have a dent in the central portion as the table is even when upper portion 112 is not deformed upwardly, as shown in Figs. 3 and 5-6 which displays a table with the upper portions 112 in a neutral position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet in view of WO 01/43896 A1 to Theis.
Regarding claim 3, Jacquet teaches the crowning method as recited in claim 1 (Fig. 3; Abstract).
Jacquet fails to explicitly teach wherein the upper table comprises a second slit in right and left directions, the crowning method further comprising: pressing a lower portion of the second slit downward relative to an upper portion to carry out a crowning regulation of the upper table.
Theis teaches a press brake (Fig. 3) wherein the upper table comprises a second slit in right and left directions (Fig. 3 shows the right and left slits in the upper table), the crowning method further comprising: 
pressing a lower portion of the second slit downward relative to an upper portion to carry out a crowning regulation of the upper table (Fig. 3; P. 4, Lns. 19-28 and 36-50; in Fig. 3, the support elements 66 are arranged in the slits 55 in the upper table, and the support elements 66 are adjusted to change the curvature of the bending tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the press brake and crowning method of Jacquet to include the upper table slits and pressing step of Theis so that the position of the upper table could also be controlled thus allowing for a greater degree of flexibility and accuracy when crowning the press.
Regarding claim 6, Jacquet teaches the press brake as recited in claim 4 (Fig. 3; Abstract). 
Jacquet fails to explicitly teach wherein the upper table comprises a second slit in the right and left directions, the press brake further comprising: crowning regulation means for pressing a lower portion of the second slit downward relative to an upper portion thereof to carry out a crowning regulation.
Theis teaches a press brake (Fig. 3) wherein the upper table comprises a second slit in the right and left directions (Fig. 3 shows the right and left slits in the upper table), the press brake further comprising: 
crowning regulation means 66 for pressing a lower portion of the second slit downward relative to an upper portion thereof to carry out a crowning regulation (Fig. 3; P. 4, Lns. 19-28 and 36-50; in Fig. 3, the support elements 66 are arranged in the slits 55 in the upper table, and the support elements 66 are adjusted to change the curvature of the bending tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the press brake of Jacquet to include the upper table slits and crowning regulation means of Theis so that the position of the upper table could also be controlled thus allowing for a greater degree of flexibility and accuracy when crowning the press.
Response to Arguments
Applicant’s amendments and remarks filed on October 13, 2022 with respect to the rejection under 35 USC 112 has been fully considered and are persuasive.  Accordingly, the 35 USC 112 rejection has been withdrawn.
Applicant’s amendments and remarks with respect to the rejections under 35 USC 102 and 103 have been fully considered and are not persuasive.  
Applicant argues that Jacquet does not teach the deformation step in advance of bending and “nowhere in Jacquet is an upward deformation of the deformable portions 112 relative to a central portion of the lower table 12, in advance of bending the workpiece described or suggested.”  Remarks, PP. 5-7.  Applicant argues that Fig. 3 of Jacquet shows the lower table is flat before a load is applied and Fig. 2 shows that the linking rods have no offset if not fastened to the lower table.  Remarks, PP. 7-8.  Applicant further argues that the configuration of the linking rods in Fig. 7 would result in the deformable portions being deformed downward prior to bending.  Remarks.  P. 8.  These arguments have been considered and are not persuasive.  As applicant notes, the press in Fig. 3 has a flat lower table, however the linking rods 100, 101 of the press in Fig. 3 are shown in Figs. 4 and 5 (Col. 3, Lns. 61-64; “Fig. 4 is a larger-scale view of a fragment of the bending press shown in Fig. 3 with one of the two pairs of linking rods” and “Fig. 5 is a side view of Fig. 4”).  As can be seen in Figs. 4 and 5, the linking rods 100, 101 in Fig. 3 are in a neutral position in which there is no offset provided and this results in the lower press having a flat surface.  However, Fig. 7 shows a configuration in advance of bending (Col. 6, Lns. 1-3; Fig. 7 shows “a pair of linking rods… in the absence of a load on the lower table,” i.e., in advance of bending) in which the linking rods 100, 101 have a vertical offset of a distance d (Figs. 7-8; Col. 6, Lns. 3-7).  It is noted that Figs. 7 and 8 are discussed in the context of the invention shown in Figs. 3 and 5, and thus the deformable portions 112 would be raised by a distance d in the press shown in Fig. 3 with the configuration shown in Fig. 7.  Applicant appears to be arguing that the linking rods shown in Figs. 4 and 5, i.e., linking rods that are flat, would be replaced by rods with an offset in the configuration shown in Fig. 7, thus resulting in a flat table, as shown in Fig. 3.  However, there is no support for this position in Jacquet and the application discusses the same linking rods 100, 101 shown in Fig. 5 being offset upwardly in Fig. 7, which would result in a vertical offset of a distance d of the deformable portions 112 prior to bending.     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725